               Case 2:20-cv-00064-cr Document 13 Filed 01/21/21 Page 1 of 3

                                                                                              U.S. DISTRICT r·JU'__..
                                                                                            DJ STR1cr. OF \1rR\1
                                                                                                     FILED~       I
                                                                                                                      lN'r
                                                                                                                      ,;




                                     UNITED STATES DISTRICT COURT                           202r JAN 21 FM 12: 45
                                               FOR THE
                                         DISTRICT OF VERMONT



    Amy Connelly                                           )
                                                           )
                              P laintiff(s),               )
                                                           )
                      V.                                   )             Civil Action No. 2:20-cv-64-cr
                                                           )
    City of St. A lbans, et al.                            )
                                                           )
                              Defendant(s) .               )


                                               EVALUATOR'S REPORT

    Please select one:

             First Session Report
             Second Session Report
             Third Session Report
             Corrected/Revised Report
             Supplemental Report
             Other

               _E_n_
                  ·c_A_._J_o_hn_s_o_n~, E_s_q~._ _, the Early Neutral Evaluator, reports pursuant to Local Rule

    16.1 (j) on the ENE session in this matter as follows:

(j)(l)(A):       Date of session:                       Start time:                           Finish time:
                 1/18/2021                              10:00 am                               3:30 pm

(j)(l)(B):       Names of attendees:                           Role:                          Settlement authority:
                                                                                              (check onl y where applicable)

                 Amy Conne lly                                 Plaintiff                                  ✓
                 Albert Fox, Esq.                              Plaintiffs Attorne)".
                 Evan Chadwick, Esq.                           Plaintiffs Attorney
                 Michael Ledd)"., Esq.                         Att)'. for Cit)'., et. al.
                 Dominic ClQud                                 Cit)'. Manager
                 Terri Crawford                                VLCT adjuster                             7
                 Brian Monaghan, Esg.                          Att)'. for Ferguson
                 James Conwax, Esq.                            Att)'. for Ferguson
                 Pam Blouin                                    VLCT adjuster                             7
                 Phil W Qodward, Esq.                          VLCT attorney                             7
                  Kaveh Shahi, Esq.                            A tty for L awton
                  Kelly Kindestin                              V LCT Adjuster                            v
                  Zachary Koch                                 Defendant
                  Michael Ferguson                             Defendant
                Case 2:20-cv-00064-cr Document 13 Filed 01/21/21 Page 2 of 3




(j)(l)(C):          Substitute arrangements regarding attendance:
                    NIA


(j)(l)(D):          Date parties' Evaluation Statements received by Evaluator:
                            Plaintiff(s):    Date: 1/15/2021
                            Defendant(s): Date: 1/15/2021

(j)(l)(E):          Oral presentations:
                    Yes


(j)(l)(F):          Results of session:
(j)(l)(F)(i):               D     Full settlement         D   Partial settlement

                            [l]   No settlement

 (j)(l)(F)(ii):     Stipulation to narrow the scope of dispute:                            [Zj   N/A



 (j)(l)(F)(iii): Agreement to limit discovery, facilitate future settlement, or otherwise reduce cost
                 and delay related to trial preparation:                                     [l] N/A


                    Scheduling another ENE session:       OYes

Other comments (please refer to L.R. 16. l(j)(2)):




                  Dated at Burlington        on this 19th day of January   , 2021 .




                                                                  ~1c~~-q-.---
                                                                    Evaluator
                   Case 2:20-cv-00064-cr Document 13 Filed 01/21/21 Page 3 of 3




                                         UNITED STATES DISTRICT COURT
                                                    FOR THE
                                             DISTRICT OF VERMONT



          Amy Connelly                                         )
                                                               )
                                  Plaintiff( s),               )
                                                               )
                          V.                                   )          Civil Action No . 2:20-cv-64-cr
                                                               )
         City of St. Albans, et al.                            )
                                                               )
                                  Defendant( s).               )




                                               CERTIFICATE OF SERVICE

                   I, Eric A. Johnson, Esq .         , the Early Neutral Evaluator in the above-referenced

          matter, do hereby certify that on the 19th day of January              , 2021 , I served a copy of the

          foregoing Evaluator' s Report on the parties as indicated below.

                               CM/ECF                                     CM/ECF                                   CM/ECF
Albert Fax , Esq                         Tames F Conway,
Michael Leddy, Esq         ✓   U.S. Mail Esq                              U. S. Mail                               U.S. Mail
                                                                                       - -------
Kaveh Shahi, Esq .             Hand      Evan Chadwick, Esq.              Hand                                     Hand
Brian Monaghan,                          Phil Woodward, Esq .
Esq.


                   Dated at Burlington             on this 19th day of January         , 2021 .
